Citation Nr: 1717033	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  15-14 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brian Hill, Attorney


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) from the October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A hearing was requested.  However, subsequent to a March 2016 pre-hearing teleconference, the Veteran indicated that he would waive his hearing request if he was granted the benefit sought on appeal in a letter dated that month.  Given the favorable nature of the Board's decision herein, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2016).  At the prehearing conference, good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran has PTSD related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

The provisions of 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via a final rule, effective August 4, 2014, in part to substitute references to the DSM-5 for the DSM-IV.  The changes are applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  The Board notes that the Veteran's case was certified to the Board after the effective date of the final rule.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b).

As an initial matter, the Veteran reported no history of mental health issues or drug or alcohol use before joining the military.  Additionally, the Veteran's service treatment records are absent for any treatment for a mental health condition and he did not report any such condition on his medical examination upon exiting the service.

The Veteran contends that his exposure to bombings, mortar attacks, and death and serious bodily injury on a daily basis during his military service, specifically while stationed in Beirut, caused his PTSD.  The Veteran's DD214 reflects that his MOS was that of a bulk fuelman.  Service personnel records noted under combat history and expeditions that from February to May 1983 the Veteran participated in shore based operations of the Multi-National Peace Keeping Force in Beirut, Lebanon with the 22nd Marine Amphibious Unit.  The Board finds that the Veteran's stressor events of coming under enemy fire while in Beirut, Lebanon, in 1983 are consistent with the places, types, and circumstances of his military service.  There is no clear and convincing evidence establishing that the stressor events did not occur.   

The Veteran was provided a VA medical examination in October 2014.  The VA examiner opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-5 criteria.  The examiner stated that the Veteran has a current diagnosis of unspecified anxiety disorder and polysubstance use disorder.  The examiner stated that the Veteran's unspecified anxiety disorder is less likely as not caused by or a result of his military service.  The examiner noted that the Veteran has had multiple life stressors which have caused anxiety over the years and his experiences from the military do not appear to be the cause of his current anxiety.  Additionally, the examiner noted that the Veteran's discharge physical and service treatment records were silent for an anxiety condition.  

In July and December 2015, two PTSD disability benefit questionnaires (DBQ) were submitted on behalf of the Veteran.  Both of these DBQs state that the Veteran meets all of the necessary criteria to establish a diagnosis of PTSD.  However, neither DBQ discusses whether the Veteran's PTSD is related to his military service.

In January 2017, the Veteran submitted a private medical opinion from Dr. J.M. in regards to his claim for entitlement for service connection for PTSD.  This opinion states that the Veteran's current diagnosis of PTSD is directly related to the stressors the Veteran experienced in Beirut.  Dr. J.M. stated that he believes that the Veteran also has a depressive disorder related to his PTSD.  Dr. J.M. discussed the Veteran's time in Beirut and the Veteran's feelings of being fearful for his life daily.  The doctor noted that the Veteran's symptoms manifest in recurrent, involuntary, and intrusive memories of the traumatic event, recurrent distressing dreams related to the traumatic events, dissociative reactions, persistent avoidance or effort to avoid distressing memories, thoughts, or feelings about the traumatic events, negative beliefs or expectations about himself, feelings of detachment or estrangement from others, hypervigilance, irritable behavior and angry outbursts, and problems with concentration.  

Dr. J.M. stated that he strongly disagrees with the October 2014 VA examiner's opinion that the Veteran does not have PTSD.  Dr. J.M. noted that the October 2014 VA examination only reported one intrusion criteria and no other required for a PTSD diagnosis.  However, the evidence of record provides ample evidence of the other criteria not discussed by the VA examiner such as efforts to avoid thoughts associated with his trauma, irritability, and significant distress and impairment in areas of functioning.  Therefore, Dr. J.M. stated that the VA examination is at odds with the record and should be discarded.

The Board finds that the competent evidence for and against service connection for PTSD is in equipoise; that is the evidence demonstrating that the Veteran has a diagnosis of PTSD is equally weighted against the evidence demonstrating a negative diagnosis.  The Board finds that the VA opinion and the private opinion were based on a thorough evaluation of the Veteran, and review of his record, and as such both are entitled to probative weight.  Therefore, resolving reasonable doubt in the Veteran's favor, he has a current diagnosis of PTSD, the symptoms of which have been shown to be related to stressors consistent with the Veteran's service, and the Board finds the Veteran is entitled to service connection for PTSD.  Thus, resolving all reasonable doubt in favor of the Veteran, service connection for PTSD is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

ORDER

Service connection for PTSD is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


